Citation Nr: 0217861	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  01-05 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disorder.

(The issues of entitlement to service connection for right 
knee and ankle disabilities, secondary to a left knee 
disability; and entitlement to service connection for a 
psychiatric disorder, to include PTSD and schizophrenia, 
will be the subject of a decision to be released at a 
later date.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from September 1986 to 
August 1989.

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Philadelphia, Pennsylvania.  

The Board is undertaking additional development on the 
issues of entitlement to service connection for right knee 
and ankle disabilities, secondary to service connected 
left knee disorder; and entitlement to service connection 
for a psychiatric disorder to include PTSD and 
schizophrenia, pursuant to authority granted at 38 C.F.R. 
§ 19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required 38 C.F.R. § 
20.903 (2002).  After giving notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing this issues.


FINDING OF FACT

There is competent medical evidence linking the veteran's 
current low back disorder to his active military service.


CONCLUSION OF LAW

A low back disorder was incurred in service.  38 U.S.C.A. 
§§ 1131, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326 (2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) was passed during the 
pendency of the veteran's claim.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002).  The VCAA identifies 
and describes duties on the part of the VA to notify the 
claimant of the evidence needed to substantiate a claim, 
and to help a claimant obtain that evidence.  Id.  These 
duties have been codified, in pertinent part, at 38 C.F.R. 
§§ 3.102, 3.159, and 3.326.  These statutory and 
regulatory changes are liberalizing and are applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).

The Board is satisfied that the facts relevant to this 
claim has been properly developed and there are no further 
actions that should be undertaken to comply with the 
provisions of the Act or implementing regulations.  In 
this case, the RO has obtained the veteran's service 
medical records, pertinent VA and private medical 
treatment records, and VA examinations.  The statements 
and supplemental statements of the case set out the 
applicable law and regulations.  In March 2001, the RO 
specifically asked the veteran to provide any evidence 
that a medical professional had linked a back disorder to 
his service connected left knee disorder.  In May 2001, 
the veteran was sent a VCAA notice letter.    

Probative evidence, not included in the file, has not been 
identified.  The Board is unaware of any such evidence, 
and finds that all probative evidence has been obtained, 
to include a VA examination.  Since there is no identified 
probative evidence which remains outstanding, it is not 
possible for VA to notify the appellant of evidence he 
should obtain or evidence that VA would attempt to obtain.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
sum, the Board finds that VA has complied with the notice 
and duty-to-assist provisions of VCAA.

A review of the veteran's service medical records reveals 
that a grade I scoliosis was noted prior to service in 
June 1986.  Further, in an undated treatment record it was 
noted that the veteran complained that his lower back hurt 
sometimes.  

In a December 1987 treatment record, the veteran 
complained of low back pain after being in a motor vehicle 
accident three days earlier.  The assessment was low back 
strain secondary to motor vehicle accident.  In a March 
1989 treatment record, the veteran complained of low back 
pain upon bending.  It was noted that the veteran had had 
problems with his back for "some time" and that he had 
scoliosis.  The assessment was mechanical low back pain 
with muscle spasm.  The appellant was noted to already be 
on permanent light duty for other reasons.    

At the appellant's February 1989 discharge examination 
mild scoliosis of the thoracic and lumbar spine were 
noted.  

In April 1989, the veteran was noted to have lower back 
scoliosis and to use Motrin for chronic pain.

At a March 1990 VA examination, the veteran reported a 
history of back pain since 1986.  He was diagnosed with 
lumbosacral strain.

The veteran underwent an April 2000 VA orthopedic 
examination in which he provided a history of low back 
injury during service.  Since service, he stated that he 
has injured his low back twice.  He complained of constant 
low back pain with radiation of the pain down both lower 
limbs to the feet.  The examiner noted that lumbosacral x-
rays showed mild degenerative changes in the lumbar spine.  
A low back CT scan was noted to be essentially normal.  
Following examination the examiner concluded that the 
veteran had "a very reasonable cause for chronic low back 
pain of injury during the military service," further 
aggravated by repeat injuries in civilian life.      

In May 2000, Steve J. Vantentino, D.O., reported a history 
of severe low back pain, and of a 1988 low back injury 
while on active duty.  Subsequently, the appellant 
reportedly injured his back postservice while working in 
February 1994 and March 2000.

In a July 2000 letter William Murphy, D.O., noted that the 
veteran had low back pain with radiating pain into both 
lower extremities.

Letters of medical treatment and underlying treatment 
records from Raymond E. Silk, M.D., dated in February, 
July and October 2000 document that the veteran suffers 
from low back pain.  Dr. Silk noted that the veteran's 
left knee caused an abnormal gait, which in turn impacted 
the low back.

At a January 2001 hearing before an RO hearing officer the 
veteran testified that he starting having back problems 
during service, and that he following discharge from 
service he has continued having back problems.  Further, 
the veteran testified at an August 2002 video-conference 
hearing before the undersigned that he was treated for low 
back complaints during active service.  

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1131.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In this case, there is competent evidence linking a low 
back disorder to the veteran's service.  In this respect, 
the service medical records document complaints and 
treatment of low back pain with spasms following an in-
service car accident.  Post-service medical treatment 
records document treatment for low back pain.  An April 
2000 VA examiner specifically stated that the veteran's 
low back disorder is of service origin.  While the Board 
acknowledges that the veteran entered service with a 
preexisting scoliosis, under the facts of this case, the 
Board finds that the evidence is in equipoise.  Hence, 
service connection for a low back disorder on a direct 
service-incurrence basis is granted for a low back 
disorder.  

Of course, any rating assigned is subject to decrement due 
to intercurrent back injuries sustained post service.


ORDER

Service connection for a low back disorder is granted.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

